915 F.2d 1583
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Edward HALAS, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.Edward HALAS, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
Nos. 90-5118, 90-5119.
United States Court of Appeals, Federal Circuit.
Aug. 27, 1990.

ON MOTION
Before MICHEL, Circuit Judge, and COWEN and SKELTON, Senior Circuit Judges.

ORDER

1
In response to the court's July 24, 1990 directive to show cause why Edward Halas' appeals should not be dismissed, Halas' opposes dismissal and the United States urges dismissal.


2
Halas filed suits in the Claims Court seeking compensation from the United States for the alleged unauthorized use of his patented invention.  The United States moved to stay the Claims Court proceedings and to remand to the Department of the Army to permit the Army to conduct a patent rights determination.  On October 13, 1989, the Claims Court suspended proceedings until April 16, 1990 to permit the Army to conduct proceedings.  On June 6, 1990, the Claims Court continued the stays until October 5, 1990.  Halas appealed from the June 6, 1990 orders.


3
The June 6 orders are not final or appealable.  In Cabot v. United States, 788 F.2d 1539, 1542 (Fed.Cir.1986), we determined that an order of a trial court remanding a matter to an agency for further findings or proceedings is not final.


4
Accordingly,

IT IS ORDERED THAT:

5
Halas' appeals are dismissed.